DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 03/11/2021	
3.	Claims 1, 3-7, 9-22 are pending. Claims 1, 3-7, 9-16, 21-22 are under examination on the merits.  Claims 1, 7, 9 are amended. Claims 2, 8 are cancelled. Claims 21-22 are newly added. Claims 17-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1, 3-7, 9-16, 21-22  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

  Information Disclosure Statement
6.	The information disclosure statement submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.      Claim 3 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the 1 and Z1 defined as wherein the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of a sulfonic acid structure, a carboxylic acid structure, a boronic acid structure, a phosphoric acid structure” as set forth on formula (1),  however, based on the content of the claim 1, the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of an imide acid structure, a methide acid structure, a boronic acid structure, an anion obtained by dissociating one or more hydrogen atoms from the acid structure, and a salt of the acid structure. Thus claim 3 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1.

9.      Claim 4 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 4, as written, depends from claim 1, which recites “X10 and Z10 defined as wherein the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of a sulfonic acid structure, a carboxylic acid structure, a boronic acid structure, a phosphoric acid structure” as set forth on formula (10),  however, based on the content of the claim 1, the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of an imide acid structure, a methide acid structure, a boronic acid structure, an anion obtained by dissociating one or more hydrogen atoms from the acid structure, and a salt of the acid structure. Thus claim 4 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1. Claims 5-6 being depended on claim 4 are rejected as well. 

10.      Claim 7 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 7, as written, depends from claim 1, which recites “X21, X22  defined as wherein the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of a sulfonic acid structure, a carboxylic acid structure, a boronic acid structure, a phosphoric acid structure” as set forth on formula (20),  however, based on the content of the claim 1, the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of an imide acid structure, a methide acid structure, a boronic acid structure, an anion obtained by dissociating one or more hydrogen atoms from the acid structure, and a salt of the acid structure. Thus claim 7 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1. 

11.      Claim 21 is rejected under 35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. Claim 21, as written, depends from claim 1, which recites “X10 and Z10 defined as wherein the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of a sulfonic acid structure, a carboxylic acid structure, a boronic acid structure, a phosphoric acid structure” as set forth on formula (10) or  recites “X21, X22  defined as wherein the functional group has at least one structure selected from a group consisting of an acid structure selected from a group  a sulfonic acid structure, a carboxylic acid structure, a boronic acid structure, a phosphoric acid structure” as set forth on formula (20),  however, based on the content of the claim 1, the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of an imide acid structure, a methide acid structure, a boronic acid structure, an anion obtained by dissociating one or more hydrogen atoms from the acid structure, and a salt of the acid structure. Thus claim 21 as being of improper dependent form for failing to further limit the subject matter of a previous claim 1. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 9-16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Arayama et al. (WO 2016/035695 A1, Equivalent to US Pub. No. 2017/0174869 A1;  hereinafter “”869”).

Regarding claims 1,9: “869 teaches a curable composition (Page 1, [0003]) comprising: a colorant skeleton such as (B-61) or (B-62), wherein the colorant skeleton is at least one selected from a pyrrolopyrrole colorant skeleton (Page 28, [0201]; Page 61, [0623]) as shown below (Page 28, [0201]; Page 61, [0623]) having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms 

    PNG
    media_image1.png
    430
    507
    media_image1.png
    Greyscale

However, “869 teaches the composition further comprising a coloring agent derivative of formula (2) (Page 1, [0014]), in which, in formula (2), P is at least one selected from a pyrrolopyrrole coloring agent structure, a diketopyrrolopyrrole coloring agent structure, a quinacridone coloring agent structure, or a benzimidazolinone coloring agent structure (Page 2, [0024]), and  X is at least one selected from a carboxyl group (X-1), a sulfo group (X-2), or imide group (X-5) (Page 2, [0025]). Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 
In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claim 10: “869 teaches the curable composition (Page 1, [0003]), further comprising: a colorant other than the compound A (Page 11, [0145]-[0146]). 

	Regarding claim 11: “869 teaches a cured film which is formed using the curable composition (Page 38, [0358]-[0359]). 

	Regarding claim 12: “869  teaches an optical filter comprising: the cured film (Page 39, [0362]).

	Regarding claim 13: “869 teaches the optical filter, wherein the optical filter is a near infrared cut filter or an infrared transmitting filter (Page 39, [0362]).

	Regarding claim 14: “869 teaches a solid image pickup element comprising: the cured film (Page 4, [0063]; Page 42, [0425]).  
 
	Regarding claim 15: “869 teaches an image display device comprising: the cured film (Page 42, [0430]).  

Regarding claim 16: “869 teaches an infrared sensor comprising: the cured film (Page 1, [0003]; Page 1, [0010]). 

Regarding claim 22: “869 teaches the curable composition (Page 1, [0003]), wherein the curable compound contains a resin having a basic group (Page 29, [220]).  

14.	Claims  3-7, 10-12, 14-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Arayama et al. (WO 2016/035695 A1, Equivalent to US Pub. No. 2017/0174869 A1;  hereinafter “”869”) as applied to claim 1 above, and further in view of Itou et al. (WO 2015 /033814 A1, Equivalent to US Pub. No. 2016/0154303 A1;  hereinafter “”303”). 

	Regarding claims 3-7, 21: The disclosure of “869  is adequately set forth in paragraph 13 above and is incorporated herein by reference.” 869 does not expressly teach the functional group includes a partial structure represented by formula (1) in claims 3 & 21 or formula (10) in claim 4 or formula (20) in claims 7 & 21. 
However, “303 discloses a curable composition (Page 1, [0003]) comprising: a compound A such as (A-1) to (A-4) as shown below (Page 24, [0211] having a structure in which at least one functional group selected from a group consisting of an acid group having a pKa of 3 or lower and a ClogP value of -1.1 or higher, an anionic group obtained by dissociating one or more hydrogen atoms from the acid group, and a salt of the acid group is bonded to a π-conjugated structure of a colorant skeleton and having a maximum absorption wavelength in a wavelength range of 650 to 1200 nm; a curable compound, and a solvent (Page 111, Table 5),
wherein X10 represents -CO- and Z10 represents -SO2- (Page 1, [0019]) with benefit of providing a colored composition having excellent heat resistance. Further, the solubility in a solvent can also be improved. In addition, when forming a colored pattern, color migration properties can be 

    PNG
    media_image2.png
    393
    606
    media_image2.png
    Greyscale

In an analogous art of the curable color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the functional group of the colorant skeleton by “869 so as to include the functional group has at least one structure selected from a group consisting of an acid structure selected from a group consisting of an imide acid structure, a methide acid structure, a boronic acid structure, an anion obtained by dissociating one or more hydrogen atoms from the acid structure, and a salt of the acid structure as taught by “303, and would have been motivated to do so with reasonable expectation that this would result in providing a colored composition having excellent heat resistance. Further, the solubility in a solvent can also be improved. In addition, when forming a colored pattern, color migration properties can be improved and a change in spectrum between before and after the development can be inhibited as suggested by “303 (Page 5, [0079]). 

Regarding claim 10: “303 teaches the curable composition (Page 1, [0003]), further comprising: a colorant other than the compound A (Page 51, [0309]; Page [0375]-[0376]). 

Regarding claim 11: ““303 teaches a cured film which is formed using the curable composition (Page 70, [0516]). 

	Regarding claim 12: “303 teaches an optical filter comprising: the cured film (Page 72, [0558]).

	Regarding claim 14: “303 teaches a solid image pickup element comprising: the cured film (Page 72, [0558]). 
	
Regarding claim 15: “303 teaches  an image display device comprising: the cured film (Page 72, [0558]).

Response to Arguments
15.	Applicant’s arguments with respect to claims 1, 3-7, 9-16, 21-22  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Examiner Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/23/2021